           Case 3:11-cv-01814-RS Document 132 Filed 08/07/19 Page 1 of 1




                                                                                  S DISTRICT
August 7, 2019                                                                TA
                                                                                TE           C




                                                                                                                O
                                                                         S




                                                                                                                 U
                                                                        ED




                                                                                                                  RT
                                                                    UNIT




                                                                                                                       R NIA
                                                                                                             Corley
                                                                    NO




                                                                                                   e Scott
                                                                                         cquelin




                                                                                                                      FO
                                                                              Judge Ja
                                                                     RT




                                                                                                                  LI
                                                                             ER
                                                                         H




                                                                                                                A
                                                                                  N                              C
                                                                                                    F
                                                                                      D IS T IC T O
                                                                                            R
